           Case 1:16-cr-00397-LTS Document 411 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                  No. 16-CR-397-LTS

HAROLD HILL,                                                 ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received Defendant Harold Hill’s renewed motion for a reduction

in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government is directed to file its

response to Mr. Hill’s motion, which shall include any relevant BOP medical records reflecting

events since May 2020, by December 23, 2020. 1 The Government may file under seal any

medical records that are included in the response, and sensitive medical information may be

redacted from the response that is filed on ECF. The Government shall file the unredacted

originals, including exhibits, under seal, with a copy of this Order, in compliance with the Sealed

Records Filing Instructions located on the Court’s website, at

https://www.nysd.uscourts.gov/programs/records/sealed. A complete, unredacted courtesy copy

of the Government’s response must be provided to Defendant and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov. The Government’s response shall also address the

status of Mr. Hill’s schedule for early release to community supervision; Mr. Hill states in his

renewed motion that he is scheduled to be released to community supervision on or about March

2, 2021.



1
        The Government submitted relevant BOP medical records of Mr. Hill’s pre-dating May
        2020 in connection with its opposition to Mr. Hill’s prior motion for a reduction in
        sentence. (See Docket Entry No. 384.)

HAROLD HILL - SCHD ORD RE RNWD MTN FOR COMP REL.DOCX                      VERSION DECEMBER 14, 2020
                                                1
            Case 1:16-cr-00397-LTS Document 411 Filed 12/14/20 Page 2 of 2




                Mr. Hill’s reply to the Government’s response, if any, must be filed by January

12, 2021.

       SO ORDERED.

Dated: New York, New York
       December 14, 2020
                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




HAROLD HILL - SCHD ORD RE RNWD MTN FOR COMP REL.DOCX                    VERSION DECEMBER 14, 2020
                                                2
